Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release July 21, Catalyst refinances $75M of debt related to energy joint venture Richmond, (BC) – Catalyst Paper (TSX:CTL) announced today that its hydro joint venture, Powell River Energy Inc., has successfully raised $95 million of first mortgage bonds maturing in July 2016 to refinance $75 million of non-recourse debt due on July 24, 2009. The new bonds are priced at an interest rate of 6.45%, payable semi-annually. The transaction is scheduled to close on July 24, Catalyst has a 50 per cent interest in Powell River Energy Inc. with Great Lakes Hydro Income Fund holding an equivalent stake. After fees and other expenses, the additional $18 million in funds raised in this refinancing is to be distributed equally to the joint venture partners. Catalyst Paper manufactures diverse specialty printing papers, newsprint and pulp. Its customers include retailers, publishers and commercial printers in North America, Latin America, the Pacific Rim and Europe. With six mills strategically located in British Columbia and Arizona, Catalyst has a combined annual production capacity of 2.5 million tonnes. The company is headquartered in Richmond, British Columbia, Canada and its common shares trade on the Toronto
